Citation Nr: 1711108	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  13-13 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disorder.

2. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a neck disorder.  

3. Entitlement to service connection for an acquired psychiatric condition, to include anxiety, adjustment and depression.

4. Entitlement to service connection for acid reflux, to include as secondary to an acquired psychiatric condition.

5. Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric condition.

6. Entitlement to service connection for hepatitis C.

7. Entitlement to compensation under 38 U.S.C.A § 1151 for hepatitis C as a result of treatment at a Department of Veterans Affairs medical facility between November 2009 and August 2011.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from June 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from October 2011 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida and Manchester, New Hampshire, respectively. Jurisdiction of the Veteran's claims file was subsequently transferred to the VA RO in Manchester, New Hampshire. 

The Court of Appeals for Veterans Claims (CAVC or Court) vacated the Board's May 2015 decision and remanded it to the Board for compliance with its instructions. Specifically, CAVC ruled that the Board erred in failing to broaden the Veteran's service connection claim for posttraumatic stress disorder to include any acquired psychiatric disorder.

The Board has re-characterized the issue of entitlement to service connection for posttraumatic stress disorder to more broadly encompass entitlement to service connection for an acquired psychiatric disorder, to include anxiety, adjustment and 

depression, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled). The claim is remanded to the AOJ for further development.

The issues of an entitlement to service connection for an acquired psychiatric disorder, acid reflex, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an August 2006 rating decision, the St. Petersburg, Florida, RO declined to reopen the claim for entitlement to service connection for a back disorder. Although notified of the denial in a September 2006 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year. 

2. Evidence associated with the file since September 2006, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disorder.

3. In an August 2006 rating decision, the St. Petersburg, Florida, RO denied service connection for cervical spondylotic myelopathy (claimed as a neck disorder or as a cervical spine disorder). Although notified of the denial in a September 2006 letter, the Veteran did not initiate an appeal or submit new and material evidence within one year. 

4. Evidence associated with the file since September 2006, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a neck disorder.



5. The Veteran was not diagnosed with hepatitis A, hepatitis B, or hepatitis C when given an inoculation of gamma globulin IM for treatment of possible hepatitis exposure prior to discharge from active service; he did not display any symptoms of hepatitis prior to discharge or within the first post-service year.

6. The Veteran did not experience any additional disability from hepatitis C due to any fault of the Tampa VA Medical Center (VAMC) between November 2009 and August 2011 when it failed to disclose an accurate viral blood count since the Veteran had already been diagnosed with hepatitis C prior to treatment at the Tampa VAMC and his liver function tests have remained normal over time.


CONCLUSIONS OF LAW

1. The August 2006 rating decision is final with regards to a claimed low back disorder. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016).

2. The criteria for reopening the claim for service connection for a low back disorder have not been met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R.      § 3.156 (2016).

3. The August 2006 rating decision is final with regards to a claimed neck disorder. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2016).

4. The criteria for reopening the claim for service connection for a neck disorder have not been met. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).





5. The criteria for service connection for hepatitis C have not been met. 38 U.S.C.A. §§ 1110 , 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2016).

6. The criteria for entitlement to compensation under the provisions of 38 U.S.C.    § 1151 for VA treatment of hepatitis C have not been met. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to applications to reopen, VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claims; however, it is required "to explain what 'new and material evidence' means." Akers v. Shinseki, 673 F.3d 


1352, 1358 (Fed. Cir. 2012); see also Wilson v. Mansfield, F.3d 1055, 1059 (Fed. Cir. 2007) (holding that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted.").

The RO provided notice to the Veteran in February 2012 and August 2013 regarding the Veteran's application to reopen his claims of service connection and for compensation under 38 U.S.C. § 1151 prior to the initial adjudication of the claims in September 2013. Together, these notice letters provided notice to the Veteran addressing new and material evidence, and what information and evidence is needed to substantiate the claims of service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain. Together, these letters defined "new and material evidence," and addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA and private treatment records, records from the Social Security Administration (SSA), and the Veteran's statements.

VA's duty to assist also requires VA to provide a veteran with a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R.           § 3.159. As discussed below, the claim for service connection for an acquired psychiatric disorder is being remanded for a new mental health examination. However, the VA has no specific duty to conduct an examination with respect to applications to reopen because the duty under 38 C.F.R. § 3.159(c)(4) applies only if new and material evidence is presented or secured. Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened). See also Woehlaert v. Nicholson, 21 Vet. App. 456. As discussed in detail below, new and material evidence has not been received; therefore, there is no duty to provide a VA examination or obtain a medical opinion with regards to the back and neck claims. With regards to the claim for service connection for hepatitis C and for compensation under § 1151, the August 2013 medical examination fully addressed the Veteran's allegations and symptoms and is probative. 

VA has satisfied its duty to notify and assist and the Board may proceed with appellate review.

New and Material Evidence - Back and Neck Claims

AOJ decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104 (a). The claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a). The appellant did not file a notice of disagreement within one year of the September 2006 notice of the decision denying service connection for a neck disorder or denying to reopen a claim for service connection for a back disorder. That decision is final on both counts. 

Generally, a claim that has been denied in an un-appealed Board decision or an un-appealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A.    §§ 7104 (b), 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.



New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. See Shade v. Shinseki, 24 Vet. App. 110   (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran seeks to reopen a claim for a low back disorder. In a February 1971 rating decision, the RO denied service connection for a low back disorder. The Veteran did not initiate a timely appeal, and the decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In April 2006, the Veteran petitioned to reopen a claim for service connection for a low back disorder. In an August 2006 decision, the RO denied reopening because the evidence submitted was not new and material. The Veteran did not initiate a timely appeal, and the August 2006 rating decision became final. 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

In January 2012, the Veteran petitioned to reopen the claim for service connection for a low back disorder. In a September 2013 rating decision, the RO denied reopening because the evidence was new but not material. The Veteran filed a 


timely notice of disagreement (NOD), and perfected the appeal following the October 2015 statement of the case (SOC). 

Evidence submitted subsequent to the final August 2006 rating decision consists of records from the Social Security Administration (SSA), additional service personnel records, private medical records dated 2003 to 2012, VA treatment records and the Veteran's statements. SSA records do not reflect an award of disability benefits for any disability; the Veteran has only claimed pain. VA treatment records and private medical records reflect treatment for low back pain but are silent for any diagnosed low back disability. The Veteran's statement reiterates previous statements that he fell and hit a table during boot camp.

Based on the above, new and material evidence has not been received to reopen a claim for service connection for a low back disorder. 

Additional service department records have been associated with the claims file since the final August 2006 rating decision. Generally, if VA receives or associates with the claims folder relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims folder when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence. 38 C.F.R. § 3.156 (c)(1). However, the additional service department records that have been associated with the claims file consist primarily of service personnel records and contain no documentation regarding complaints of, a diagnosis of, or treatment for low back symptoms. Therefore, these service department records are not relevant to the Veteran's claim. Accordingly, review of the Veteran's claim in the context of requiring new and material evidence is appropriate.

The Board has considered the private treatment records added to the claims file since the August 2006 rating decision. These records, dated 2003 to 2012, show continuous treatment for low back pain/lumbago. However the new medical evidence consists of treatment records. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (2001) (holding that pain alone, without a diagnosed or identifiable 

underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted); see also Morton v. Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992) (observing that evidence of a claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service). 

The Board has considered the SSA records added to the claims file since the August 2006 rating decision. These SSA records are new, but they are not material to the claim. The SSC records reflect the Veteran's continued treatment for pain and functional limitations associated with the treatment, but do not directly connect the 

Veteran's disability picture to a low back condition, nor provide evidence regarding the onset or etiology of a low back condition. 

The Board has considered the Veteran's VA treatment records added to the claims file since the August 2006 rating decision. The treatment records are new but they are not material to the claim. The treatment records reflect the Veteran has been treated for low back pain, but do not provide evidence regarding the onset or etiology of low back disability nor a link between the Veteran's current low back pain and his active service . 

The Board has considered the Veteran's statements added to the claims file since the August 2006 rating decision. The statements are new, but are not material to the claim. The Veteran maintains he was injured when he fell and hit a table during boot camp. These contentions are cumulative and redundant of his previous contentions at the time of his prior claim.

The Veteran's application to reopen his claim of service connection for a claimed neck disorder is similarly analyzed. The Veteran was notified of the August 2006 denial of the claim in September 2006 and he did not appeal. He sought to reopen his claim in January 2012. As with his claimed back disorder, the newly-submitted evidence is not material. VA treatment records and private medical records reflect treatment for neck pain subsequent to neck surgery but are silent for an opinion regarding the onset or etiology of the neck condition or how the condition is related to the Veteran's active service. The Veteran's statement reiterates previous statements that he fell and hit a table during boot camp and that his neck condition is secondary to his back condition.

By itself or when considered with the evidence previously of record, none of the recently-submitted evidence relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for a low back disorder or a neck disorder and do not raise a reasonable possibility of substantiating the claims. Therefore, new and material evidence has not been received to reopen the claims for service connection for a low back disorder or a neck disorder. The 

requirements to reopen these claims have not been met, and the appeals must be denied. 

As new and material evidence to reopen the previously denied claims have not been received, the benefit-of-the-doubt doctrine is inapplicable. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection - Hepatitis C

The Veteran contends he acquired hepatitis C when he was given an inoculation for possible hepatitis exposure prior to discharge.

The record reflects the Veteran was given a hepatitis gamma globulin IM inoculation three weeks prior to discharge for possible hepatitis exposure. The Veteran did not display any symptoms of hepatitis, including nausea, abdominal pain, hepatic enlargement, diarrhea, light-colored stools, anorexia, jaundice or icteric sclera at his exit examination.  

The Veteran reported he was diagnosed with hepatitis C in either 2004 or 2005.  



In August 2013, the VA medical examiner noted hepatitis A "was and is known to be commonly transferred through contaminated water and food and this could have certainly occurred on a submarine in a closed off setting." The examiner also noted the Veteran was not diagnosed with hepatitis at the time of the inoculation and that the Veteran reported no acute symptoms at the time.  The examiner noted the initial diagnosis in approximately 2004 was with a negligible viral load, and that a November 2009 test result showed a significant viral load. At the time of the August 2013 examination the Veteran demonstrated no symptoms of a chronic or infectious liver disease, including fatigue, malaise, anorexia, nausea, vomiting, arthralgia, weight loss, or other indications of malnutrition.

The examiner also noted the Veteran's previous use of intravenous or intranasal drug use, and the Veteran's history of arrests for drunk and disorderly conduct. The Veteran reported two separate substance abuse rehabilitation hospitalizations between 1973 and 1978. The Veteran also reported a history of using multiple recreational drugs, including mescaline, LSD, heroin, marijuana, seconal (a barbiturate), crystal methamphetamine and cocaine. Military personnel records indicate the Veteran was transferred from his second assigned submarine vessel after the Veteran admitted to using illegal drugs, including LSD and marijuana. The examiner also noted "there could have been blood contact with infected individuals during altercations."

The examiner opined the Veteran's hepatitis C was less likely the result of his active service because the Veteran's substance and drug abuse "is a clear and high risk behavior for development of hepatitis C." The examiner noted medical literature documenting that one occurrence of snorting heroin or cocaine via a shared straw-type object can result in transmission of the hepatitis C virus. The examiner also noted that the Veteran did not test positive for non-A or non-B hepatitis which was then later identified to be hepatitis C. 

The Board finds this medical opinion highly probative. The Veteran was given the antibodies to hepatitis A because of his submarine service.  Having the antibodies for hepatitis A does not predict a diagnosis for hepatitis C. The Veteran displayed no symptoms of hepatitis A after being given the inoculation, which would have indicated an active presence of the virus. Nor did the Veteran demonstrate any symptoms of hepatitis A within the first post-service year. As noted above by the VA examiner, the Veteran has a history of drug abuse and related behavior which likely resulted in the Veteran acquiring the hepatitis C virus. No compensation shall be paid if the disability resulting from injury or disease in service is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 105, 1131. While the etiology of the slow progressing disease is unclear, as it is more likely a result of the Veteran's drug use than receiving the hepatitis A inoculation, service connection for hepatitis C is denied.


Entitlement to Compensation for Hepatitis C 

When a veteran suffers additional disability as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service connected. See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 (a). For claims, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability and, further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable. 38 U.S.C.A. § 1151; see VAOPGCPREC 40-97 (Dec. 31, 1997). 

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to his condition after such treatment, examination or program has stopped. See 38 C.F.R. § 3.361 (b).




Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met. In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the Veteran's additional disability. See 38 C.F.R.      § 3.361 (c)(1). Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause. To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the Veteran's informed consent. See 38 C.F.R. § 3.361 (d)(1). 

Proximate cause may also be established where the Veteran's additional disability was an event not reasonably foreseeable; a determination based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R.           § 17.32 (2016)). See 38 C.F.R. § 3.361 (d)(2). 

Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32. Minor deviations from the requirements of 38 C.F.R. § 17.32  that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361 (d)(1). Failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk. See McNair v. Shinseki, 25 Vet. App. 98 (2011).

The Veteran stated he was diagnosed with hepatitis C in either 2004 or 2005. According to the Veteran, the Tampa VAMC was aware of the diagnosis and advised him to submit to semi-annual blood tests to monitor the disease's progression. The November 2009 hepatitis C blood test results were highly elevated. According to the Veteran, the Tampa VAMC never informed him of the elevated blood count. Two years later, when he was treated by a private physician, he learned that such an elevated viral blood load was "dangerous" and that he should have been advised to begin treatment immediately. The Veteran contends the VAMC is at fault for its failure to provide proper treatment because it failed to disclose this elevated blood count at the time of the result. 

In August 2013, a medical examiner evaluated the Veteran's case file to determine if the Tampa VAMC was at fault for carelessness and negligence and whether such carelessness and negligence resulted in additional disability to the Veteran. 

The examiner noted the Tampa VAMC did not acknowledge this lab report in any of its progress notes from 2009 to 2011, "nor is there any indication that the [V]eteran was informed of the results." The examiner noted "no additional follow up studies or consultations were ordered or obtained." The only indication of hepatitis C treatment at the Tampa VAMC during this time period was a recurring statement that "Hep C - not treated. LFTs [liver function tests] have been normal." The examiner opined the Tampa VAMC "was careless and negligent in not following up on the results and informing the [V]eteran."

The examiner further opined, however, that such carelessness and negligence was not the cause of any additional disability to the Veteran. The examiner noted VA treatment notes since 2011 indicate the Veteran's LFTs have all remained normal over time, including July 2013 results at the Manchester VAMC and the most recent August 2013 examination for the Veteran's service connection claim. The Veteran, when advised of his July 2013 test results, elected to not undergo any antiviral treatment after being informed of the current status of his hepatitis C and the potential risks and benefits of such treatment. The examiner opined that "[c]onsidering the Veteran is currently asymptomatic with normal liver function, there is no evidence of any additional disability due to hepatitis C at the present time."

The Board finds this opinion highly probative, and as noted in the statutory language above, there must be additional disability for a veteran to prevail under 38 U.S.C.A. § 1151. While the examiner opined the Tampa VAMC is at fault for carelessness and negligence, the Veteran did not experience any additional disability for its failure to disclose and advise treatment for the Veteran's elevated viral blood count. The Veteran has since reported normal liver functions since leaving Tampa VAMC treatment, and has on at least one occasion declined viral treatment options for his hepatitis C since 2011. As the Veteran has maintained normal liver functions, any carelessness and negligence by the Tampa VAMC was harmless. Compensation under 38 U.S.C. § 1151 is denied.

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine is not applicable because the preponderance of the evidence is against the Veteran's claims. 38 U.S.C.A. § 5107 (b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence not having been received, the petition to reopen the claim for service connection for a low back disorder is denied.

New and material evidence not having been received, the petition to reopen the claim for service connection for a neck disorder is denied.

Service connection for hepatitis C is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C is denied.


REMAND

The Veteran contends he has an acquired psychiatric disorder that was caused or aggravated by his active service on a submarine. In addition, the Veteran contends his current sleep apnea and acid reflex are either caused by or aggravated beyond the normal progression of the diseases by the Veteran's acquired psychiatric condition. A VA medical examination is necessary to adequately adjudicate the claims.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination to determine whether he has any psychiatric disorder to include anxiety disorder, adjustment disorder, and depression and whether it is caused by active service or any service-connected disorder including tinnitus and/or hearing loss.

Based upon a review of the relevant evidence of record and history provided by the Veteran, the VA examiner should provide the following opinions: 

a. Does the Veteran have a current acquired psychiatric disability or disabilities, diagnosed either under the DSM-IV or DSM-V diagnostic criteria?

b. If yes, did any of the Veteran's acquired psychiatric disabilities have their onset during service, or are otherwise related to active service?

c. If yes, are the Veteran's sleep apnea and acid reflex conditions caused by or aggravated beyond the normal progression of the diseases by the Veteran's diagnosed psychiatric disabilities?

In rendering the above opinions, the examiner must review the record in conjunction with rendering the requested opinions. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

* The Veteran contends he stopped bathing and washing his clothes while on his first assigned submarine because he was depressed.

* The Veteran contends he slept in the missile compartment prior to an anticipated attack, about which he continues to have nightmares. 

* Veteran contends there was an investigation regarding a possible sabotage on his first assigned submarine, about which he continues to have nightmares.

* The Veteran contends he intentionally abused drugs in order to obtain a transfer off his assigned submarine.

* The Veteran contends his substance abuse problems after service are related to his attempts to reconcile his depressed mental state.

* Veteran reports a history of suicidal ideation after service.

* The Veteran contends he sleeps 4-6 hours a night because of constant nightmares since service.

* The Veteran has been diagnosed with sleep apnea.

* The Veteran has been treated for acid reflux disease.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. Then, review the VA examiner's report(s) to ensure that he or she adequately responded to the above instructions, including providing an adequate explanation in support of the requested opinions. If the report(s) is (are) deficient in this regard, return the case to the VA examiner for further review and discussion.

3. After undertaking any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence of record. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


